15‐3423‐cv 
Lee v. Katz 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                               
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of October, two thousand sixteen. 
               
PRESENT:  DENNY CHIN,   
              SUSAN L. CARNEY, 
                                   Circuit Judges, 
              BRIAN M. COGAN, 
                                   District Judge. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

LINDA A. LEE,   
                                                  Plaintiff‐Appellant, 

                                        v.                                                15‐3423‐cv 
                                                                                           
JOETTE KATZ, in her official capacity as 
Commissioner of the Connecticut Department of 
Children and Families, CONNECTICUT 
DEPARTMENT OF CHILDREN AND FAMILIES,                                              




        Judge Brian M. Cogan, of the United States District Court for the Eastern District of New 
York, sitting by designation. 
                                                  Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     LINDA A. LEE, pro se, Milford, Connecticut. 
 
FOR DEFENDANTS‐APPELLEES:                                    JENNIFER P. BENNETT, Assistant Attorney 
                                                             General (George Jepsen, Attorney General, 
                                                             Ann E. Lynch, Assistant Attorney General, on 
                                                             the brief), Office of the Attorney General, 
                                                             Hartford, Connecticut.     

                    Appeal from a judgment of the United States District Court for the District 

of Connecticut (Thompson, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                    Plaintiff‐appellant Linda A. Lee, pro se, appeals from the district courtʹs 

judgment entered September 30, 2015 in favor of defendants‐appellees Joette Katz, 

Commissioner of the Connecticut Department of Children and Families, and the 

Connecticut Department of Children and Families.    On September 30, 2015, the district 

court granted defendantsʹ motion to dismiss with prejudice Leeʹs claims under the 

Rehabilitation Act, 42 U.S.C. § 791 et seq., and the Americans with Disabilities Act, 42 

U.S.C. § 12010 et seq., pursuant to Federal Rules of Civil Procedure 37(b) and 41(b), for 

her failure to comply with discovery obligations. 

                    We review a district courtʹs imposition of sanctions, including dismissal, 

under Rules 37 and 41 for abuse of discretion.    Agiwal v. Mid Island Mortg. Corp., 555 


          The Clerk of Court is directed to amend the official caption to conform with the above. 
 
                                                                 2 
F.3d 298, 302 (2d Cir. 2009) (Rule 37); Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009) 

(Rule 41).    In evaluating a district courtʹs dismissal, we examine, among other things, 

the following factors: ʺ(1) the willfulness of the non‐compliant party or the reason for 

noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of 

noncompliance[;] and (4) whether the non‐compliant party had been warned of the 

consequences of . . . noncompliance.ʺ    Agiwal, 555 F.3d at 302 (quoting Nieves v. City of 

New York, 208 F.R.D. 531, 535 (S.D.N.Y. 2002)); see also Lewis, 564 F.3d at 576.

              We have reviewed the district courtʹs thorough and well‐reasoned 

decision and conclude that the district court did not abuse its discretion in dismissing 

the action with prejudice.    The district court carefully reviewed the facts and 

procedural history and weighed the relevant factors.    The district court noted that Lee 

had been reminded of her discovery obligations and warned of the consequences of 

non‐compliance on numerous occasions.    The district court concluded that Leeʹs 

noncompliance was willful, as she responded directly to discovery obligations by 

explaining why she was not complying and the reasons she gave were ʺunsupported.ʺ   

The district court found that Leeʹs ʺhigh degree of intractability and willfulnessʺ 

showed that she was ʺunpersuadableʺ and that dismissal was therefore ʺappropriate.ʺ   

The district court also considered the duration of the noncompliance (from January 2014 

through September 2015) and the numerous extensions Lee had been granted. 




 
                                              3 
              In light of Leeʹs repeated and willful non‐compliance with her discovery 

obligations and the courtʹs scheduling orders, we conclude that the district court acted 

within its discretion in dismissing Leeʹs case. 

              We have considered all of Leeʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT:   
                                           Catherine OʹHagan Wolfe, Clerk 




 
                                              4